Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 104313414 A) (hereinafter “Zhang”) in view of Mori et al. (JP 2007098470A) (hereinafter “Mori”), Pan et al. (CN 104259201 A) (hereinafter “Pan”) and Kajiwara et al. (JP A-11-11335761) (hereinafter “Kajiwara”).

The Examiner has provided machine translations of CN 104313414A, JP 2007098470A, and JP A-11-11335761. The citation of the prior art in this rejection refers to these machine translations.

Regarding claim 1, Zhang teaches a method of making an aluminum-magnesium alloy which has high strength, high elongation, and good thermal stability (Zhang, pg. 3, paragraph 7). 
The aluminum magnesium alloy ingot of Zhang corresponds to the magnesium alloy sheets of the present invention. The multi-pass hot rough rolling of Zhang corresponds to the rough rolling step of the present invention. The hot finish rolling of Zhang corresponds to the high-efficiency hot rolling of the present invention.

However, Zhang does not explicitly disclose (a) the reduction of each pass in the rough rolling was 10-30%, (b) in the high-efficiency hot rolling step, rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C, or (c) a rolling speed of each pass of the rough rolling is greater than or equal to 10m/min but less than 50m/min.

With respect to difference (a), Mori teaches a method for producing a magnesium alloy plate having high strength and specific rigidity, in which during the rough rolling step, the rolling reduction per pass is 20-40% (Mori, pg. 4, paragraph 8).

Zhang and Mori are analogous art as they are both drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2).
In light of the motivation to have a rolling reduction of 20-40% per pass during the rough rolling step as taught in Mori above, it therefore would have been obvious to one of ordinary skill in the art to have a rolling reduction of 20-40% per pass in the rough rolling step of Zhang in order to reduce the variation in crystal grains in the magnesium alloy sheet and prevent edge cracking during rolling, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 


With respect to difference (b), Pan teaches a method for making a high-ductility and high-scalability magnesium alloy sheet in which the sheet is first heated to a temperature between 350-550°C, incubated for 10-30 minutes, and then rolled at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% per pass (Pan, [0010-0015]). Pan also teaches that in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes (Pan, [0014-0015]). 

Zhang, Mori, and Pan are analogous art as they are all drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]).
In light of the above motivation to heat the alloy sheet to a temperature between 350-550°C for 10-30 minutes, and then rolling at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% and in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to preheat the ingot before hot finish rolling, have a rolling speed of 10-100 m/min with a rolling reduction of 45-80% per pass during the hot finish rolling of Zhang in view of Mori in order to create dynamic recrystallization and reduce to cost of production, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 


With respect to difference (c), Kajiwara teaches the rolling speed of the hot rough rolling is set at 50m/min or more (Kajiwara, [0038]). Kajiwara also teaches that the aluminum alloy sheet used in this process contains magnesium (Kajiwara, Claim 6).

Zhang, Mori, Pan, and Kajiwara are analogous art as they are all drawn to a magnesium containing alloy (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kajiwara, [0037]).
In light of the motivation of having a rough rolling speed of 50m/min as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to use the rolling speed in Pan in view of Zhao in order to prevent the generation of grain streaks and living marks as well as to have excellent surface properties in a low cost process, and thereby arrive at the claimed invention.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN 104313414 A) (hereinafter “Zhang”) in view of Mori et al. (JP 2007098470A) (hereinafter “Mori”), Pan et al. (CN 104259201 A) (hereinafter “Pan”), Kim (KR 2008-0006877 A) (hereinafter “Kim”), and Kajiwara et al. (JP A-11-11335761) (hereinafter “Kajiwara”).

Regarding claim 3, Zhang teaches a method of making an aluminum-magnesium alloy which has high strength, high elongation, and good thermal stability (Zhang, pg. 3, paragraph 7). Zhang also teaches that an ingot is hot-rolled after heating and then hot finish rolling, where the hot-rolling after heating is a multi-pass hot rough rolling (Zhang, pg. 4, paragraph 5). Zhang also teaches after the hot-rolled sheet is taken up, it is naturally cooled to achieve self-annealing, and no finish annealing is performed, so the finishing temperature will directly determine the finished product. 
The aluminum magnesium alloy ingot of Zhang corresponds to the magnesium alloy sheets of the present invention. The multi-pass hot rough rolling of Zhang corresponds to the rough rolling step of the present invention. The hot finish rolling of Zhang corresponds to the high-efficiency hot rolling of the present invention.

However, Zhang does not explicitly disclose (a) the reduction of each pass in the rough rolling was 10-30%, (b) in the high-efficiency hot rolling step, rolling speed in each rolling pass is 10-50 m/min, rolling reduction in each rolling pass is 40-90%, the billets are preheated 1-15 min before rolling in each rolling pass, and the temperature of the preheating before rolling and a temperature of rolling in each rolling pass are controlled to be 250-450 °C, (c) annealing at an 

With respect to difference (a), Mori teaches a method for producing a magnesium alloy plate having high strength and specific rigidity, in which during the rough rolling step, the rolling reduction per pass is 20-40% (Mori, pg. 4, paragraph 8).
As Mori expressly teaches, the rolling reduction in the rough rolling reduces the variation in crystal grains in the magnesium alloy sheet and prevents edge cracking during rolling (Mori, pg. 4, paragraph 8).  
Zhang and Mori are analogous art as they are both drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2).
In light of the motivation to have a rolling reduction of 20-40% per pass during the rough rolling step as taught in Mori above, it therefore would have been obvious to one of ordinary skill in the art to have a rolling reduction of 20-40% per pass in the rough rolling step of Zhang in order to reduce the variation in crystal grains in the magnesium alloy sheet and prevent edge cracking during rolling, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

With respect to difference (b), Pan teaches a method for making a high-ductility and high-scalability magnesium alloy sheet in which the sheet is first heated to a temperature 
As Pan expressly teaches the process to make the magnesium alloy creates dynamic recrystallization to generate sufficiently fine equiaxed grains and reduces the production costs (Pan, [0016]).
Zhang, Mori, and Pan are analogous art as they are all drawn to a magnesium alloy with high strength and high-ductility (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]).
In light of the above motivation to heat the alloy sheet to a temperature between 350-550°C for 10-30 minutes, and then rolling at a rolling speed of 10-100m/min, wherein the rolling reduction of the sheet is 45-80% and in subsequent passes the warmed plates are treated to a holding temperature of 300-350°C and held at that temperature for 5-10 minutes as taught in Pan above, it therefore would have been obvious to one of ordinary skill in the art to preheat the ingot before hot finish rolling, have a rolling speed of 10-100 m/min with a rolling reduction of 45-80% per pass during the hot finish rolling of Zhang in view of Mori in order to create dynamic recrystallization and reduce to cost of production, and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 


As Kim expressly teaches, annealing improves the work hardening ability of the material and the ductility of the alloy is increased (Kim, Page 4, Paragraph 7).
Zhang, Mori, Pan, and Kim are analogous art as they are all drawn to methods of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract).
In light of the motivation of adding an annealing step at a temperature of 100-450°C for 2 minutes to 4 hours as taught in Kim, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Zhang in view of Mori and Pan in order to improve the work hardening ability of the material and increase the ductility of the alloy, and thereby arrive at the claimed invention.


With respect to difference (d), Kajiwara teaches the rolling speed of the hot rough rolling is set at 50m/min or more (Kajiwara, [0038]). Kajiwara also teaches that the aluminum alloy sheet used in this process contains magnesium (Kajiwara, Claim 6).
As Kajiwara expressly teaches, the generation of grain streaks and living marks can be prevented as well as having excellent surface properties in a low cost process (Kajiwara, [0039]).

In light of the motivation of having a rough rolling speed of 50m/min as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to use the rolling speed in Pan in view of Zhao in order to prevent the generation of grain streaks and living marks as well as to have excellent surface properties in a low cost process, and thereby arrive at the claimed invention.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, Kim, and Kajiwara as applied to claim 3 above, and further in view of Zhao et al. (CN 101912876 A) (hereinafter “Zhao”).

Regarding claim 6, Zhang also teaches that the chemical composition is cast into an ingot and then sawing and milling the ingot occurs, however, Zhang does not explicitly disclose the step of preparing the billets by smelting or using a homogenization treatment.
With respect to the difference, Zhao teaches that the magnesium sheet undergoes smelting, casting, and homogenization of the ingot before rolling (Pan, [0008]). Zhao also teaches that it is known in the art to perform semi-continuous casting, homogenization heat treatment, sawing and milling, multiple heating and multiple passes of rough rolling on magnesium alloy sheets (Zhao, [0004]).
As Zhao expressly teaches, the method of Zhao produces high yield and good mechanical properties as well as reducing the energy consumption and metal loss during typical processes of magnesium alloy sheet production (Zhao, [0011]).
Zhang, Mori, Pan, Kim, and Zhao are analogous art as they are all drawn to a method of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract; Zhao, Abstract).
In light of the motivation of adding smelting, casting, homogenization, sawing, and rough rolling as taught in Zhao, it therefore would have been obvious to one of ordinary skill in the art to modify the method of Pan in order to have high yield and good mechanical properties as well as reducing the energy consumption and metal loss, and thereby arrive at the claimed invention.

Regarding claim 9, all elements of claim 6 are taught above, however, Zhang does not explicitly disclose the preheating temperatures of 250-450°C before each pass of the rough rolling.

As Kajiwara expressly teaches, the reason for setting the rolling start temperature at 450°C or lower is to cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level (Kajiwara, [0042]).
In light of the motivation of having a rolling start temperature is 450°C or lower as taught in Kajiwara, it therefore would have been obvious to one of ordinary skill in the art to have a similar the rolling start temperature in Pan in view of Zhao in order cause fine recrystallized grains to be generated in the surface layer portion to enhance the grain streak and pickup level, and thereby arrive at the claimed invention.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Mori, Pan, and Kim, as applied to claim 3 above, and further in view of Oishi et al. (US 2013/0323523 A1) (hereinafter “Oishi”).
Regarding claim 10, all elements of claim 3 is taught above, however, Zhang, Mori, Pan, and Kim do not explicitly disclose that the rolling billets are prepared by a twin-roll casting method.

With respect to the difference, Oishi teaches the casting material is produced by continuous casting processes such as twin-roll casting (Oishi, [0066]).

Zhang, Mori, Pan, Kim, and Oishi are analogous art as they are all drawn to a method of producing magnesium alloy sheets using a rolling method (Zhang, pg. 3, paragraph 7; Mori, pg. 1, paragraph 2; Pan, [0002]; Kim, Abstract; Oishi, Abstract).
In light of the motivation of using twin-roll casting as taught in Oishi, it therefore would have been obvious to one of ordinary skill in the art to use twin-mill casting in Zhang in view of Mori, Pan, and Kim in order to have rapid solidification that can reduce the internal defects such as oxides and segregated products and to suppress the generation of breaking, and thereby arrive at the claimed invention.

Response to Arguments
In response to the filing of the IDS on December 8, 2021 to include a copy of the European first Office Action, the Examiner considered the reference and included the annotated IDS with the Advisory Action mailed 2/9/2022. 
In response to the amendment of claims 1 and 3 regarding the use of the terms “high-efficiency”, “high-strength”, and “high-ductility”, the previous 35 U.S.C. 112(b) rejections are withdrawn.

Applicant primarily argues:
Applicant respectfully points out that, it is well known in the art that both the rough rolling temperature and the rolling reduction affect the grain size change and the generation of edge cracks in the magnesium alloy sheet, and the rough rolling reduction should match with the rolling temperature. For example, Mori states that “When the rolling reduction per pass of rough rolling performed in the above temperature range is set to 20% or more and 40% or less, variation in crystal grains in the magnesium alloy sheet that has been finish-rolled after rough rolling can be desirably reduced.” (See last paragraph on page 4 of machine translation of Mori).

Therefore, Mori teaches that the precondition for using a rough rolling reduction of 20-40% is that the rough rolling temperature is 300-400°C. When the rough rolling temperature is not in the range of 300-400 °C, as taught by Zhang, the rough rolling reduction should also be adjusted accordingly. Thus, one skilled in the art would not apply the rough rolling reduction taught by Mori with the rough rolling process taught by Zhang. In other words, there is no common basis to “combine” Zhang with Mori.

In addition, the temperature for rough rolling is required to be 440°C to 470°C in Zhang (See paragraph [0009] of Zhang). However, Mori teaches that when the rough rolling temperature is higher than 400°C, the surface state of the sheet after rough rolling is deteriorated (see penultimate paragraph on page 4 of machine translation of Mori). Apparently, Mori’s teaching deviates from the teaching of Zhang. Therefore, those skilled in the art would have no incentive to combine Mori when optimizing the parameters of the rough rolling process of Zhang.
Remarks, pg. 5-6
The Examiner respectfully traverses as follows:
Firstly, Mori teaches that the surface temperature of the material plate immediately before being inserted into the rolling roll is 300°C or higher and that the upper limit of the plate surface temperature is not particularly limited (Mori, pg. 4, paragraph 7), i.e., the starting temperature of the plate during rough rolling can include the rolling temperatures of 440-470°C and the finishing temperature of 370-430°C as taught in Zhang (Zhang, pg. 2, paragraph 13). Therefore, the temperature during rough rolling of Mori would overlap with the temperature during rough rolling of Zhang.
Secondly, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. Even though Mori teaches that in one example the rough rolling temperature is from 300-400°C (Mori, pg. 9, paragraph 7 “Rolling method”), Mori also teaches 
Finally, Mori does teach that “when the rough rolling temperature is higher than 400°C, the surface state of the sheet after rough rolling is deteriorated”, as applicant alleges, rather Mori teaches that the upper limit of the plate surface temperature is not particularly limited, but if it is set to a high temperature, the surface state of the plate material after rough rolling may be deteriorated, i.e., the upper limit may include temperatures above 400°C (Mori, pg. 4, paragraph 7). “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).


Applicant also argues:
“Pan only discloses process parameters for finishing rolling or high-efficiency hot
rolling (e.g., “the alloy plate is heated to 350-550°C for 10-30 minutes, and then rolled at
a rolling speed of 10-100m/min, wherein the rolling reduction is 45-80%”). Pan does not
disclose rough rolling at all.”
Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
Firstly, Pan is only used as teaching reference in order to teach the conditions of the high-efficiency hot rolling step. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Secondly, it is noted that while Pan does not disclose all the features of the present claimed invention, i.e., multi-pass rolling, including rough rolling, Pan is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Applicant also argues:
“In fact, Kajiwara teaches away from the limitation of the rolling speed of each pass in rough rolling being 210 m/min to <50 m/min. Kajiwara teaches that “A rolling speed from the start of rough rolling should be 50 m/min or more. When the rolling speed is less than 50 m/min, the strain and the strain rate introduced into the surface portion at the time of rolling become small, and the recrystallized grain size generated between the passes becomes coarse, thereby forming the origin of the aggregate having the same crystal orientation. It is recommended that the rolling speed be 60 m/min or more.” (See paragraph [0043] of machine translation of Kajiwara). Therefore, claim 9 would not have been obvious, but patentable, over Zhang in view of Mori, Pan, Kim, Zhao and further in view of Kajiwara. Accordingly, withdrawal of rejection of claim 9 over Zhang in view of Mori, Pan, Kim, Zhao and further in view of Kajiwara is respectfully requested.”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
One of ordinary skill in the art would expect to produce the same results when rough rolling at a speed of 50 m/min as at 49.999999 m/min (less than 50 m/min) therefore Kajiwara would still apply. 
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)
Moreover, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. Even though Kajiwara teaches that the preferred rolling speed is 60 m/min or more (Kajiwara, [0043]), Kajiwara also teaches that the rolling speed can be 50m/min (Kajiwara, [0043]). Therefore, it would be reasonable that the rough rolling speed can be 50 m/min.

Applicant also argues:
“Mori teaches that the surface temperature Tb of the material plate immediately before being inserted into the rolling roll is preferably 300 to 400°C, otherwise the surface state of the plate material after rough rolling will be deteriorated (See paragraph [0034] in original document of Mori, instead of the Machine translation where certain information is missing). As an example, Mori teaches that “In the rough rolling immediately before finish rolling, the temperature of the material plate is preferably about 300 °C” (See pg. 5,
paragraph 1 of Mori). Based on the teaching of Mori, those skilled in the art will not be
motivated to set the Tb temperature to be higher than 400°C.

Furthermore, Mori teaches that rough rolling was performed at room temperature. As an example, Mori teaches that rough rolling was performed by preheating the material plate to a 250 to 350°C (for Test Examples 1, 2 and 5) or 300 to 380°C (for Test Examples 3 and 4) and rolling the material plate with a rolling roll at room temperature (See pg. 7, paragraph 4; pg. 8, paragraphs 1, 4 and 9 of Mori). That is, the temperature of the plate material during or after rough rolling is undoubtedly much LOWER than the Tb temperature, i.e., significantly below 300 to 400°C. Therefore, the temperature for rough rolling disclosed in Mori does NOT overlap with that of Zhang.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:
While Mori teaches that “when the rough rolling temperature is higher than 400°C, the surface state of the sheet after rough rolling is deteriorated”, Mori also teaches that the upper limit of the plate surface temperature is not particularly limited, but if it is set to a high temperature, the surface state of the plate material after rough rolling may be deteriorated, i.e., the upper limit may include temperatures above 400°C (Mori, pg. 4, paragraph 7). “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Secondly, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I. Even though Mori teaches that in one example the rough rolling temperature is from 300-400°C (Mori, pg. 9, paragraph 7 “Rolling method”), Mori also teaches that the upper limit of the surface temperature during rough rolling is not particularly limited as noted above. Therefore, it would be reasonable that the rough rolling temperature could exceed 400°C.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738